        Case 3:20-cr-00066-BAJ-SDJ       Document 25     02/02/21 Page 1 of 3



                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA



  UNITED STATES OF AMERICA CRIMINAL ACTION

  VERSUS

  EZEKIEL D. LEWIS NO. 20-00066-BAJ-SDJ




                   PRELIMINARY ORDER OF FORFEITURE

      WHEREAS, on September 24, 2020, an Indictment (Doc. 1) was returned

against Defendant Ezekiel D. Lewis in the U.S. District Court for the

Middle District of Louisiana, and contained a forfeiture allegation seeking forfeiture

pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), which gave notice to

Defendant that upon conviction, the United States would seek to forfeit any firearm

and ammunition involved in or used in the commission of the charged offense,


including, but not limited to, a Smith and Wesson, Model SW9C, 9mm pistol, bearing

serial number PAL0195, and 17 rounds of assorted 9mm ammunition; and

      WHEREAS, Defendant signed a Plea Agreement (Doc. 20) agreeing to plead

guilty and, during the Re-Arraignment on December 17, 2020, Defendant pled guilty

to Count One in the Indictment charging possession of a firearm by a convicted felon,


in violation of 18 U.S.C. § 922(g)(l), and Defendant agreed with the factual basis read

into the record; and
        Case 3:20-cr-00066-BAJ-SDJ      Document 25     02/02/21 Page 2 of 3



      WHEREAS, the United States has filed a Motion for Entry of a Preliminary

Order of Forfeiture (Doc. 24) which seeks the forfeiture of any claim or interest

Defendant might have in the Smith and Wesson, Model SW9C, 9mm pistol, bearing

serial number PAL0195, and 17 rounds of assorted 9mm ammunition which was


found in the firearm; and

      WHEREAS, based upon Defendant's guilty plea and the factual basis read

into the record at the time ofRe-Arraignment, the United States has established that

Defendant knowingly possessed the Smith and Wesson 9mm pistol and the 17 rounds

of assorted 9mm ammunition at the time of his arrest, that he knew he was a


convicted felon, and that the weapon affected interstate commerce;


      IT IS ORDERED that any interest or claim Defendant might have in the

Smith and Wesson, Model SW9C, 9mm pistol, bearing serial number PAL0195, and

the 17 rounds of assorted 9mm ammunition, is forfeited to the United States.

      IT IS FURTHER ORDERED that, pursuant to Fed. R. Grim. P. 32.2, the

forfeiture of Defendant s interest in the weapon and the ammunition shall become

the Final Order of Forfeiture at the time of Defendant's Sentencing Hearing and shall

be made part of the sentence and included in the Judgment.

      IT IS FURTHER ORDERED that the United States shall send notice to

anyone known to have an interest in the weapon pursuant to


Fed. R. Grim. P. 32.2(b)(6).
        Case 3:20-cr-00066-BAJ-SDJ        Document 25   02/02/21 Page 3 of 3



      IT IS FURTHER ORDERED that the Court shall retain jurisdiction to

enforce the Preliminary Order of Forfeiture and to amend it as necessary, pursuant


to Fed. R. Grim. P. 32.2(e).




                               Baton Rouge, Louisiana, this ^ day of February, 2021




                                         JUDGE BRIA^<4. JACKSON
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA
